Citation Nr: 1438416	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1974 to April 1975 and from November 1989 to May 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

The Veteran was scheduled for a Board hearing at the RO in June 2014.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.

In a statement received in September 2009, the Veteran claimed entitlement to dental treatment.  In October 2012, the Veteran initiated a claim for a higher rating for his service connected jaw disability.  Then, in August 2013 the Veteran raised the issues of entitlement to service connection for a neck disability and head trauma, as well as an increased rating for PTSD and hearing problems.  The Veteran also asserted entitlement to a total rating based on individual unemployability in August 2013.  These issues have not been addressed by the Agency of Jurisdiction (AOJ); therefore, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's present tooth loss was caused by periodontal disease, and is not etiologically related to his in-service trauma. 

2.  The Veteran has no dental disability due to service trauma.




CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a November 2008 letter, which was sent prior to the initial adjudication of the claim in July 2009.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that service treatment records (STRs) have been obtained.  The Veteran submitted several written statements discussing his contentions.  A VA examination was provided in April 2009, and a medical opinion was subsequently obtained in July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the April 2009 VA medical examination the July 2009 medical opinion are adequate for adjudication purposes, because they provide the results of a thorough oral assessment and the medical opinion is supported by a complete rationale.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs indicate he was assaulted by two soldiers in January 1990.  As a result, the Veteran sustained a fracture of the right maxilla and several lacerations.  The Veteran underwent a VA examination in April 2009, which revealed several missing and damaged teeth.  Therefore, the central issue in this case is whether the Veteran has a current dental disability that is proximately due to his in-service physical assault.

The Veteran's STRs indicate he was not examined by the dental officer upon entrance into active duty in November 1989.  However, the Veteran did undergo a panorex X-ray examination on November 27, 1989, showing tooth number 7 had previously received a root canal, with implantation of a post and core; however, at that time, the X-rays revealed a missing crown.  As noted above, the evidence shows the Veteran was the victim of a physical assault on January 6, 1990.  His STRs indicate he subsequently underwent a right alveolar fracture reduction on January 7, 1990.  The operative report states the Veteran's segment teeth 4-7 were mobilized and placed into position.  A note dated January 8 shows tooth number 7 was extracted as a result of non-restorability.  

During the April 2009 VA examination, the Veteran stated his jaw was wired closed following his in-service assault.  He also indicated his teeth started to come loose and were painful after that event.  He informed the examiner that his teeth were extracted between 2005 and 2006.  The examiner performed a comprehensive oral examination, and noted teeth 1, 3, 4, 5, 7, 8, 9, 10, 12, 15, 17-21, 23-27, and 29-32 were extracted.  A maxillary bridge was noted to exist between teeth 6 and 14, which prosthetically replaced teeth 7-13.  The examiner also indicated tooth 22 was mobile, with bone loss noted on X-rays.  The Veteran's claim file was not provided for the examiner's review at the time of the examination.  The file was subsequently provided to the examiner for review on July 1, 2009.  The examiner stated he reviewed the January 7, 1990, operative report, as well as the subsequent in-service treatment records.  In particular, the examiner referenced the May 13, 1991, treatment note, which revealed moderate to severe periodontitis with bleeding upon probing, as well as mandibular posterior areas with greater than 5 millimeter pockets. 

Following a review of the complete record, the examiner determined the Veteran's presently missing teeth are most likely due to periodontal disease, and not the above noted in-service trauma.  The examiner reasoned the Veteran had existing moderate to advanced periodontal disease at the time of the trauma.  Although tooth number 7 was removed in the course of the Veteran's alveolar fracture reduction procedure, the examiner stated this resulted from non-restorability also caused by periodontal disease prior to the trauma, and was not further damaged by the trauma. Additionally, the examiner indicated the Veteran's periodontal disease was not caused by trauma.  In sum, following a review of the Veteran's pertinent history and physical examination of the Veteran, the VA examiner concluded that the Veteran's tooth loss was caused by periodontal disease, which is not considered a disabling condition.  The examiner also expressly indicated the periodontal disease itself is unrelated to the Veteran's in-service physical assault.  

With respect to whether the Veteran's own statements can establish a nexus showing his present tooth loss was caused by his in-service assault, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the Veteran's own lay statements.  The Board has considered the Veteran's statements suggesting his tooth loss is related to his physical assault in service.  The Board does not doubt the sincerity in his belief that the in-service assault caused his current tooth loss.  While the Veteran would be competent to state that he lost teeth at the time of the trauma, he has not done so.  Whether the removal of tooth number 7 in the course of the Veteran's alveolar fracture reduction procedure and the loss of teeth subsequent to service are related to the service trauma are medical questions that the Veteran, as a layperson, is not competent to answer.  Moreover, even if the Board deemed the Veteran to be competent to answer these questions, his lay opinions are clearly of less probative value than the VA dental opinion against the claim.

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Service connection for a dental disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


